UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53744 Single Touch Systems Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Town Square Place, Suite 204 Jersey City, NJ (Address of principal executive offices) (201) 275-0555 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of February 1, 2012:130,182,392 shares of common stock Table of Contents Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Interim Financial Statements December 31, 2011 1 Condensed Consolidated Balance Sheets 1-2 Condensed Consolidated Statement of Operations 3 Condensed Consolidated Statement of Cash Flows 4-5 Notes to the Interim Financial Statements 6-14 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 PART II OTHER INFORMATION 20 Item 1 Legal Proceedings 20 Item1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 (Removed and Reserved) 20 Item 5 Other Information 20 Item 6 Exhibits 21 SIGNATURES 21 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Interim Financial Statements December 31, 2011 SINGLE TOUCH SYSTEMS, INC CONSOLIDATED BALANCE SHEETS December 31, September 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable - trade Prepaid expenses Other current asset Total current assets Property and equipment, net Other assets Capitalized software development costs, net Intangible assets: Patents Patent applications cost Deposits and other assets Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements 1 Table of Contents SINGLE TOUCH SYSTEMS, INC CONSOLIDATED BALANCE SHEETS - continued December 31, September 30, (Unaudited) Liabilities and Stockholders' Equity (Deficit) Current liabilities Accounts payable $ $ Accrued expenses Accrued compensation - related party Current obligation on patent acquisitions Convertible debentures- unrelatedparties, including accrued interest, net of discounts of $302,590 Convertible debentures - related party, including accrued interest, net of discounts of $91,870 - Total current liabilities Long-term liabilities - - Total liabilities Stockholders' Equity (Deficit) Preferred stock,$.0001 par value, 5,000,000 shares authorized; none outstanding Common stock, $.001 par value; 200,000,000 shares authorized, 130,182,392 shares issued and outstanding as of December 31, 2011 and as of September 30, 2011 Additional paid-in capital Accumulated deficit ) ) Common stock subscriptions receivable - Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements 2 Table of Contents SINGLE TOUCH SYSTEMS, INC UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended December 31, Revenue Wireless applications $ $ Operating Expenses Royalties and application costs Research and development Compensation expense (including stock based compensation of $9,690 in 2011 and $3,182,508 in 2010) Depreciation and amortization General and administrative (including stock based compensation of $21,416 in 2011 and $421,200 in 2010) Loss from operations ) ) Other Income (Expenses) Net gain (loss) on settlement of indebtedness - ) Interest income 25 - Interest expense ) ) Net (loss) before income taxes ) ) Provision for income taxes ) ) Net income (loss) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements 3 Table of Contents SINGLE TOUCH SYSTEMS, INC UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended December 31, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Amortization expense - software development costs Amortization expense - patents Amortization expense - discount of convertible debt Stock based compensation Loss on settlement of debt - (Increase) decrease in assets (Increase) decrease in accounts receivable ) ) (Increase) decrease in prepaid expenses (Increase) decrease in deposits and other assets ) ) Increase (decrease) in liabilities Increase (decrease) in accounts payable Increase (decrease) in accrued expenses ) Increase (decrease) in accrued interest Decrease (increase) in patent obligations Net cash used in operating activities ) ) Cash Flows from Investing Activities Patents and patent applications costs ) ) Purchase of property and equipment ) ) Capitalized software development costs ) ) Net cash used in investing activities $ ) $ ) The accompanying notes are an integral part of these financial statements 4 Table of Contents SINGLE TOUCH SYSTEMS, INC CONSOLIDATED STATEMENTS OF CASH FLOWS - Continued For the Three Months Ended December 31, Cash Flows fromFinancing Activities Proceeds from issuance of convertible debt - unrelated parties - Proceeds from issuance of convertible debt- related parties - Loan advances received from related parties - Net cash provided by financing activities Net increase (decrease) in cash ) Beginning balance - cash Ending balance - cash $ $ Supplemental Information: Interest expense paid $
